internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-106092-98 date date re legend taxpayer spouse decedent state dear this is in response to your authorized representative’s letter requesting a ruling concerning the gift_tax consequences of a proposed termination of a marital trust for which a deduction was allowed under sec_2056 of the internal_revenue_code this letter responds to that request the facts and representations submitted are summarized as follows decedent died on date under the terms of decedent's revocable_trust a portion of the trust estate passed to a marital trust trust c qualifying as qualified_terminable_interest_property qtip under sec_2056 under the terms of trust c spouse is entitled to receive all the income from trust c during spouse's lifetime upon spouse's death the remaining principal of trust c is to pass to trust a the beneficiaries of trust a are the children of the marriage of decedent and spouse on the federal estate return form_706 filed by decedent’s estate an election was made under sec_2057 to treat trust c as qtip spouse the trustee of trust c the trustee of trust a and the children of decedent and spouse including taxpayer intend to petition the local probate_court for termination of trust c and distribution of the entire corpus of trust c to spouse free of trust the petition will be filed under a state statute which permits the termination of a_trust when owing to circumstances unforeseen by the settlor the continuation of the trust would impair or defeat the settlor’s intentions in establishing the trust taxpayer requests a ruling that taxpayer’s consent to termination of trust c will not be a gift by the taxpayer to spouse of taxpayer’s interest in the remainder of trust c sec_2056 provides that the value of the taxable_estate is except as limited by sec_2056 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 if an interest passing to the surviving_spouse will terminate no deduction is allowed with respect to such interest if after termination of the spouse's interest an interest in the property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than the surviving_spouse or the estate of such spouse sec_2056 provides that qualified_terminable_interest_property for purposes of sec_2056 is treated as passing to the surviving_spouse and no part of such property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and for which the election under sec_2056 is made sec_2044 provides that the value of the gross_estate includes the value of any property described in sec_2044 in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 under sec_2501 a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is measured by the value of the property passing from the donor and is not determined by the enrichment of the donee sec_2512 provides that where property is transferred for less than an adequate_consideration in money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift in commissioner v wemyss u s the court described the broad application of the gift_tax as applying whenever property is transferred for less than adequate_consideration specifically the court stated where property is transferred for less than adequate_consideration in money or money’s worth the excess in such money value shall be deemed a gift commissioner v wemyss u s pincite in revrul_98_8 1998_7_irb_24 a surviving_spouse purchases from the trust remainderman the remainder_interest in a qtip_trust for an amount equal to the actuarial value of the remainder_interest as a result of the transaction the trust terminates and the entire trust corpus is paid to the spouse the spouse then pays the purchase_price to the remainderman from the proceeds of the trust corpus the revenue_ruling concludes that the surviving_spouse has made a gift of property equal to the value of the remainder_interest in the qtip_trust one basis for this conclusion is that the surviving_spouse acquired an asset the remainder_interest in the qtip_trust that is already subject_to inclusion in the surviving spouse's transfer_tax base under sec_2044 the receipt of an asset that does not effectively increase the value of the recipient’s potential gross_estate does not constitute adequate_consideration for purposes of the gift and estate_tax thus the spouse did not receive adequate_consideration for the for the transfer of the purchase_price in this case the taxpayer argues that under rev_rul a remainder_interest in a qtip_trust is accorded a value of zero when received by the spouse or is already treated as owned by the spouse for transfer_tax purposes accordingly the taxpayer’s transfer of his interest in the trust c remainder to spouse is not subject_to gift_tax we disagree in this case the taxpayer proposes to transfer a valuable property interest to spouse and to receive nothing in exchange under sec_2512 and commissioner v wemyss this transfer by the taxpayer for less than adequate_consideration constitutes a gift further revrul_98_8 focuses on what constitutes adequate_consideration for transfer_tax purposes and concludes that the receipt of the remainder_interest by the spouse does not constitute adequate_consideration for the spouse’s transfer to the remainderman it does not follow that the remainder_interest should be valued at zero or the transfer of the interest should not constitute a gift when the remainderman taxpayer transfers the interest to the spouse and receives no consideration in exchange rather the taxpayer proposes to make a transfer_for_less_than_adequate_consideration that will deplete his potential taxable_estate if taxpayer were to transfer the remainder_interest to a third party other than spouse the transfer would clearly be a gift the result is the same if the donee is the surviving_spouse the fact that the receipt of the remainder_interest by spouse will not increase the value of spouse’s potential taxable_estate is not pertinent to the determination of the federal gift_tax consequences to taxpayer with respect to taxpayer’s proposed transfer sec_25_2512-2 accordingly the proposed transfer by the taxpayer will constitute a gift_for gift_tax purposes except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
